Citation Nr: 1229901	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left ankle with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1953 to September 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is of record. 

In October 2010, March 2011, and November 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that another remand is necessary to comply with the Board's previous remand orders.  In March 2011, the Board ordered that the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed bilateral knee disability.  A VA examination was conducted in March 2011, but the Board determined in its November 2011 remand that the medical opinion accompanying the examination report was not adequate.  The opinion did not include an adequate rationale and did not appropriately address whether service connection was warranted for the claimed disability on a secondary basis.  

In its November 2011 remand, the Board ordered that the claims file should be returned to the VA examiner who performed the March 2011 VA examination for an addendum medical opinion to include, "a full rationale for the previously expressed medical opinion, which includes a discussion of medical principles and evidence in the claims file that substantiates the opinion."  The March 2011 VA examiner was also ordered to provide an opinion addressing whether the Veteran's bilateral knee disability was caused or aggravated by the service-connected left ankle disability with traumatic arthritis.  

The claims file was returned to the March 2011 VA examiner and an addendum report was issued in November 2011.  Unfortunately, the VA examiner did not provide the opinion requested by the Board and only stated that the record was again reviewed and the original opinion had not changed.  The Board finds that the November 2011 addendum report is wholly unresponsive to its remand orders.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, the case must once again be remanded to ensure compliance with the March 2011 and November 2011 remands.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the claims file to a VA examiner with the appropriate expertise to render an opinion in this case other than the examiner who performed the March 2011 VA examination.  The examiner must review the entire claims file in conjunction with the examination and the opinion should indicate that file was reviewed.  

Based on a review of the claims file, including the March 2011 VA examination report, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that a bilateral knee disability is etiologically related to any incident of the Veteran's active duty service, to include his parachuting jumps.  

The examiner must also determine whether the Veteran's bilateral knee disability is caused or aggravated by the service-connected left ankle disability with traumatic arthritis.

A complete rationale, i.e. a discussion of medical principles and evidence in the claims file that substantiates the opinion, must be provided. 

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	(CONTINUED ON NEXT PAGE)





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



